Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
3.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (United States Patent Publication No. US 2018/0180997 A1; publication date: 28 June 2018), hereinafter Nakamura.
5.	Regarding Claims 1-3, Nakamura teaches (Paragraphs [0361-0392]) a resist composition which generates an acid upon light exposure and whose solubility in a developing solution is changed due to an action of the acid. Nakamura teaches (Paragraphs [0361-0392]) a base material component whose solubility in a developing solution is changed due to the action of an acid. Nakamura teaches (Paragraphs [0361-0392]) an acid generator component which generates an acid upon light exposure. 
Nakamura teaches (Paragraphs [0361-0392]) the base material component comprising a polymer compound which has a constitutional unit comprising an acid-dissociable group represented by Formula (a01-r-1) of the present application. Nakamura teaches (Paragraphs [0361-0392]) the acid generator component comprising a compound represented by Formula (b1) of the present application but does not contain an onium salt having a halogen atom in an anion moiety. Nakamura teaches (Paragraphs [0361-0392]) the constitutional unit is a constitutional unit represented by Formula (a0-1) of the present application. Nakamura teaches (Paragraphs [0361-0392]) the acid generator component consists of the compound.
6.	Regarding Claim 4, Nakamura teaches (Paragraphs [0361-0392]) forming a resist film on a support using the resist composition. Nakamura teaches (Paragraphs [0361-0392]) exposing the resist film to light. Nakamura teaches (Paragraphs [0361-0392]) developing the exposed resist film to form a resist pattern.

Conclusion
7.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
8.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737						/DUANE SMITH/                                                                                                                         Supervisory Patent Examiner, Art Unit 1737